IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1701
                             Filed January 23, 2019


IN THE INTEREST OF J.G.,
Minor Child,

J.G., Father,
       Appellant,

D.B., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Pottawattamie County, Charles D.

Fagan, District Associate Judge.



       A mother and father separately appeal the termination of their parental

rights. AFFIRMED ON BOTH APPEALS.



       Roberta J. Megel of State Public Defender Office, Council Bluffs, for

appellant father.

       Mandy L. Whiddon of Whiddon Law, Omaha, Nebraska, for appellant

mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Marti D. Nerenstone, Council Bluffs, guardian ad litem for minor child.



       Considered by Tabor, P.J., and Mullins and Bower, JJ.
                                              2


MULLINS, Judge.

       A mother and father separately appeal the termination of their parental

rights to their minor child, born in 2017, at which time the child tested positive for

methamphetamine. Both parents challenge the sufficiency of the evidence to

support termination of their parental rights.1 Our review is de novo. In re A.S., 906

N.W.2d 467, 472 (Iowa 2018). The juvenile court terminated both parents’ rights

under Iowa Code section 232.116(1)(b), (e), and (h) (2018). “On appeal, we may

affirm the juvenile court’s termination order on any ground that we find supported

by clear and convincing evidence.” In re D.W., 791 N.W.2d 703, 707 (Iowa 2010).

As to termination under section 232.116(1)(h), the parents only appear to

challenge the State’s establishment of the final element of that provision—that the

child could not be returned to their care at the time of the termination hearing. See

Iowa Code § 232.116(1)(h)(4) (requiring “clear and convincing evidence that the



1
  In the “material facts” sections of each parent’s petitions on appeal, they passively
suggest “reasonable efforts have not been made by the State.” Because the parents’
“random discussion” of these issues is not accompanied by an argument of any kind or
citations to legal authority, and because neither parent specifically identifies these matters
as “legal issues presented for appeal,” we deem these issues waived. See Iowa R. App.
P. 6.903(2)(g)(3); see also In re C.B., 611 N.W.2d 489, 492 (Iowa 2000) (“A broad, all
encompassing argument is insufficient to identify error in cases of de novo review.”); Hyler
v. Garner, 548 N.W.2d 864, 876 (Iowa 1996) (“[W]e will not speculate on the arguments
[a party] might have made and then search for legal authority and comb the record for
facts to support such arguments.”); McCleeary v. Wirtz, 222 N.W.2d 409, 417 (Iowa 1974)
(noting “random discussion” of an issue “will not be considered”); Inghram v. Dairyland
Mut. Ins. Co., 215 N.W.2d 239, 240 (Iowa 1974) (“To reach the merits of this case would
require us to assume a partisan role and undertake the appellant’s research and
advocacy. This role is one we refuse to assume.”).
        Furthermore, neither parent identifies when or how, prior to the termination
hearing, they alerted the juvenile court of their reasonable-efforts complaints. As such,
they have failed to preserve error on the issue. See In re S.R., 600 N.W.2d 63, 65 (Iowa
Ct. App. 1999) (noting parents have an “obligation to demand other, different or additional
services prior to the termination hearing”); see also In re C.H., 652 N.W.2d 144, 148 (Iowa
2002) (“[V]oicing complaints regarding the adequacy of services to a social worker is not
sufficient. A parent must inform the juvenile court of such challenge.”).
                                         3


child cannot be returned to the custody of the child’s parents . . . at the present

time”); D.W., 791 N.W.2d at 707 (interpreting the statutory language “at the present

time” to mean “at the time of the termination hearing”).

       The record shows that, at the time of the termination hearing, the father was

in federal custody in Nebraska. We conclude the State met its burden to show the

child could not be returned to the father’s care at the time of the termination

hearing. See In re S.J., 620 N.W.2d 522, 526 (Iowa Ct. App. 2000) (“There was

no chance of immediate reunification, as [the father] was still incarcerated.”). As

to the mother, her participation in services was minimal until the few weeks leading

up to the termination hearing and she had yet to progress beyond fully-supervised

visitation. The mother’s last-minute efforts do not militate against a finding the

child could not be returned to her care at the time of the termination hearing. See

C.B., 611 N.W.2d at 495. Further, at the time of the termination hearing, the

mother was living in Nebraska. A representative of the Iowa Department of Human

Services testified the interstate-compact-on-placement-of-children process would

need to be conducted before the child could be placed with the mother in

Nebraska. Finally, the mother testified it would be another “three to four months”

before she “can provide a safe environment for [her] son.” We likewise conclude

the State met its burden to show the child could not be returned to the mother’s

care at the time of the termination hearing. To the extent the parents argue

termination is not in the child’s best interests, upon our de novo review, we

disagree.

       We affirm the termination of both parents’ parental rights.

       AFFIRMED ON BOTH APPEALS.